DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,6-13,15 and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160124659 A1; Oportus Valenzuela; Andres Alejandro et al. (hereinafter Oportus)
Regarding claim 1,Oportus teaches A method for decompressing compressed data, comprising: receiving as input at least a portion of an N element data structure, where the N element data structure was generated by compressing an original M element data structure, where each element in the N element data structure holds a value, and where N<M; (Oportus  [0055] The compression engine 310 may also produce decompression block boundary metadata and add it to the compressed page. The decompression block boundary metadata may be used to indicate the beginning and/or end of decompression blocks within the compressed page. The decompression blocks may be portions of the compressed page that can be decompressed [0056] The decompression engine 312 may decompress the compressed pages. The decompression of the compressed pages may occur in response to memory access requests from the processors 14, which may request code instructions from specific locations in one of the memories 24, 302, and 306. The decompression engine 312 may receive a compressed stream containing a compressed page related to the memory location of the memory access request and the decompression block boundary metadata for the compressed page. By comparing the memory location of the memory access request with the decompression block boundary metadata, the decompression engine 312 may determine in which of the decompression blocks of the compressed page the requested code instruction resides. Using the identified decompression block, the decompression engine 312 may determine which decompression blocks of the compressed page to decompress. Depending on the decompression scheme used by the decompression engine 312, as described further herein, one or more of the decompression blocks may be decompressed to access the requested code instruction. [0076] further elaborates on the decompression)					receiving as input at least a portion of metadata associated with the N element data structure, the metadata specifying for each value in the N element data structure a location where the value originated in the original M element data structure; identifying at least a portion of a destination M element data structure; (Oportus [0033] the instructions may be compressed. However, when compressing the page, the contents of the page may be designated as smaller individual decompression blocks. As a result of compressing the contents of the page, the page contains a smaller amount of data than if compressing each instruction individually or in smaller groups, and becomes a compressed page. As part of compressing the page containing the instructions, metadata may be generated to indicate the location of the decompression blocks within the page. The metadata may be used to define encoded borders for indicating the smaller decompression blocks within the compressed page, including indicating where to end decompression of the smaller decompression blocks within the compressed page. The metadata may be stored in a table accessible during the decompression of the compressed page. Architectures of different processing devices may allow for only uniform length instructions, or also variable length instructions. For uniform length instructions, the metadata may be generated to create arbitrary borders that encompass one or more entire instructions within a decompression block. For variable length instructions that metadata may be generated to encompass one or more variable length instructions depending on the sizes of the variable length instructions.[0056] The decompression engine 312 may decompress the compressed pages. The decompression of the compressed pages may occur in response to memory access requests from the processors 14, which may request code instructions from specific locations in one of the memories 24, 302, and 306. and executing at least one instruction to decompress at least a portion of the N element data structure into the destination M element data structure by: writing to the destination M element data structure one or more values of the N element data structure using the input metadata. (Oportus [0056] The decompression engine 312 may decompress the compressed pages. The decompression of the compressed pages may occur in response to memory access requests from the processors 14, which may request code instructions from specific locations in one of the memories 24, 302, and 306. The decompression engine 312 may receive a compressed stream containing a compressed page related to the 
Corresponding product claim 11 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions  (Oportus [15,90,95] describe the system’s ability to read, write, and execute computer readable instructions)
Corresponding system claim 12 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Oportus [FIG.1 & 2] show corresponding device with processor and memory)
Regarding claim 3, Oportus teaches The method of claim 1, wherein identifying the destination M element data structure further includes initializing the destination M element data structure by setting each element in the destination M element data structure to zero. (Oportus [0080] In block 812, the 
Regarding claim 6, Oportus teaches The method of claim 1, wherein executing at least one instruction includes executing an instruction from a single thread or in a single execution lane. (Oportus [FIG.7 & 0072-75] show that the instruction can be executed on single thread [51] The cache memory 302 may be dedicated for use by a single processor 14 or shared between multiple processors 14, and/or subsystems (not shown) of the SoC 12. In an aspect, the cache memory 302 may be part of the processor 14, and may be dedicated for use by a single processor core or shared between multiple processor cores of the processor 14.)
Regarding claim 7, Oportus teaches the method of claim 6, wherein the single thread or execution lane uses a single instance of the destination M element data structure. (Oportus [FIG.5-7] show that the system can use a single instance of the destination data structure [55-61] describe part of the decompression process which describes mapping to single parts/blocks in the execution process of the decompression process [51] The cache memory 302 may be dedicated for use by a single processor 14 or shared between multiple processors 14, and/or subsystems (not shown) of the SoC 12. In an aspect, the cache memory 302 may be part of the 
Regarding claim 8, Oportus teaches The method of claim 1, wherein executing at least one instruction includes executing an instruction from a plurality of threads or in multiple execution lanes. (Oportus [FIG.7 & 0072-75] show that the instruction can be executed on plurality of thread [51] The cache memory 302 may be dedicated for use by a single processor 14 or shared between multiple processors 14, and/or subsystems (not shown) of the SoC 12. In an aspect, the cache memory 302 may be part of the processor 14, and may be dedicated for use by a single processor core or shared between multiple processor cores of the processor 14.)
Regarding claim 9, Oportus teaches the method of claim 8, wherein the plurality of threads or execution lanes are split into groups and each group uses a different instance of the destination M element data structure.
Regarding claim 10, Oportus teaches The method of claim 8, wherein the plurality of threads or execution lanes share at least one of: a single instance of the N element data structure, and a single instance of the destination M element data structure. (Oportus [FIG.5-7] show that the system can have shared areas bewteen threads [55-61] further elaborate that there can be single or shared areas [51] The cache memory 302 may be dedicated for use by a single processor 14 or shared between multiple processors 14, and/or subsystems (not shown) of the SoC 12. In an aspect, the cache memory 302 may be part of the processor 14, and may be dedicated for use by a single processor core or shared between multiple processor cores of the processor 14.)
Regarding claim 13, Oportus teaches A method for partially decompressing compressed data, comprising: receiving as input at least a portion of an N element data structure, where the N element data structure was generated by compressing an original M element data structure, where each element in the N element data structure holds a value and where N<M; (Oportus  [0055] The compression engine 310 may also produce decompression block boundary metadata and add it to the compressed page. The decompression block boundary metadata may be used to indicate the beginning and/or end of decompression blocks within the compressed page. The decompression blocks may be portions of the compressed page that can be decompressed [0056] The decompression engine 312 may decompress the compressed pages. The decompression of the compressed pages may occur in response to memory access requests from the processors 14, which may request code instructions from specific locations in one of receiving as input at least a portion of metadata associated with the N element data structure, the metadata specifying for each value in the N element data structure a location where the value originated in the original M element data structure; identifying at least two destination R element data structures, (Oportus [0033] the instructions may be compressed. However, when compressing the page, the contents of the page may be designated as smaller individual decompression blocks. As a result of compressing the contents of the page, the page contains a smaller amount of data than if compressing each instruction individually or in smaller groups, and becomes a compressed page. As part of compressing the page containing the instructions, metadata may be executing at least one instruction to decompress the N element data structure to the at least two destination R element data structures by: storing at least two portions of the input N element data structure, respectively, in a corresponding one of the at least two destination R element data structures. (Oportus [0055] The compression engine 310 may also produce decompression block boundary metadata and add it to the compressed page. The decompression block boundary metadata may be used to indicate the beginning and/or end of decompression blocks within the compressed page. The decompression blocks may be portions of the compressed page that can be decompressed  [0056] The decompression engine 312 may decompress the compressed pages...Depending on the decompression scheme used by the decompression engine 312, as described further herein, one or more of the decompression blocks may be decompressed to access the requested code instruction. [69-76] further elaborates on the decompression and corresponding writing/storing)
Regarding claim 15, Oportus teaches The method of claim 13, wherein identifying the at least two destination R element data structures further includes initializing the at least two destination R element data structures by setting each element in the at least two destination R element data structures to zero
Regarding claim 18, Oportus teaches The method of claim 13, wherein executing at least one instruction includes executing an instruction from a single thread or in a single execution lane. (Oportus [FIG.7 & 0072-75] show that the instruction can be executed on single thread [51] The cache memory 302 may be dedicated for use by a single processor 14 or shared between multiple processors 14, and/or subsystems (not shown) of the SoC 12. In an aspect, the cache memory 302 may be part of the processor 14, and may be dedicated for use by a single processor core or shared between multiple processor cores of the processor 14.)
Regarding claim 19, Oportus teaches The method of claim 18, wherein the single thread or execution lane uses a single instance of the at least two destination R element data structures. (Oportus [FIG.5-7] show that the system can use a single instance of the destination data structure [55-61] describe part of the decompression process which describes mapping to single parts/blocks in the execution process of the decompression process [51] The cache memory 302 may be dedicated for use by a single processor 14 or shared between multiple processors 14, and/or subsystems (not shown) of the SoC 12. In an aspect, the cache memory 302 may be part of the processor 14, and may be dedicated for use by a single processor core or shared between multiple processor cores of the processor 14.)
Regarding claim 20, Oportus teaches The method of claim 13, wherein executing at least one instruction includes executing an instruction from multiple threads or in multiple execution lanes. (Oportus [FIG.7 & 0072-75] show that the instruction can be executed on plurality of thread [51] The cache memory 302 may 
Regarding claim 21, Oportus teaches The method of claim 20, wherein the multiple threads or execution lanes are split into groups and each group uses a different instance of the at least two destination R element data structures. (Oportus [FIG.5-7] show that the system can use a single instance of the destination data structure [55-61] describe part of the decompression process which describes mapping to single parts/blocks (the blocks can also be viewed as groups in which in which there are single instances) in the execution process of the decompression process[51] The cache memory 302 may be dedicated for use by a single processor 14 or shared between multiple processors 14, and/or subsystems (not shown) of the SoC 12. In an aspect, the cache memory 302 may be part of the processor 14, and may be dedicated for use by a single processor core or shared between multiple processor cores of the processor 14.)
Regarding claim 22, Oportus teaches The method of claim 13, executing at least one instruction to decompress the N element data structure to the at least two destination R element data structures further includes: generating new metadata for each of the at least two destination R element data structures. (Oportus [0033] Instructions stored in a storage memory may be grouped together in a page and transferred to a main memory for execution. As discussed above, the 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oportus in view of US 20200143249 A1 ; GEORGIADIS; Georgios (hereinafter Geo). 
Regarding claim 2, Oportus teaches The method of claim 1, wherein: the N element data structure is a N element vector and wherein the M element data structure is a M element vector, or the N element data structure is a N element tensor and wherein the M element data structure is a M element tensor.
Regarding claim 2, Oportus teaches The method of claim 1, wherein: 			Oportus lacks explicitly teaching the N element data structure is a N element vector and wherein the M element data structure is a M element vector, or the N element data structure is a N element tensor and wherein the M element data structure is a M element tensor.											However Geo teaches the N element data structure is a N element vector and wherein the M element data structure is a M element vector, or the N element data structure is a N element tensor and wherein the M element data structure is a M element tensor. (Geo [0007&21] describe the decompression applied to tensors/vectors as a part of a neural network system) 							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Oportus's methods and make the addition of Geo decompression methods in neural networks in order to ultimately create a more efficient system (Geo [0002] The subject matter disclosed herein generally 
Regarding claim 14, Oportus teaches The method of claim 13, wherein 		Oportus lacks explicitly teaching the N element data structure is a N element vector and wherein the at least two destination R element data structures are each an R element vector, or the N element data structure is a N element tensor and wherein the at least two destination R element data structures are each an R element tensor.			However Geo teaches wherein the N element data structure is a N element vector and wherein the at least two destination R element data structures are each an R element vector, or the N element data structure is a N element tensor and wherein the at least two destination R element data structures are each an R element tensor.  (Geo [0007&21] describe the decompression applied to tensors/vectors as a part of a neural network system) 							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Oportus's methods and make the addition of Geo decompression methods in neural networks in order to ultimately create a more efficient system (Geo [0002] The subject matter disclosed herein generally relates to a system and a method that provides lossless encoding/decoding of weights of a neural network to reduce memory requirements and accelerate execution of neural networks.[0003] Dedicated hardware has been designed to run the deep neural networks as efficiently as possible. On the software side, however, some research has focused on minimizing memory and computational requirements of these networks during runtime.[0022] The techniques disclosed herein may be applied to reduce memory requirements for weights of neural networks that are configured to provide applications such as, but not limited to, computer vision (image classification, image segmentation), natural language processing (word-level prediction, speech recognition, and machine translation) and medical imaging. The neural network applications may be used within autonomous vehicles, mobile devices, robots, and/or other low-power devices (such as drones). The techniques disclosed herein reduce memory consumption by a neural network during training and/or as embedded in a dedicated device.)
Claims 4,5,16 and 17  rejected under 35 U.S.C. 103 as being unpatentable over Oportus in view of US 20190130272 A1; Yosinski; Jason et al. (hereinafter Yosinski). 
Regarding claim 4, Oportus teaches The method of claim 1, wherein identifying the destination M element data structure further includes 				Oportus lacks explicitly teaching initializing the destination M element data structure by setting each element in the destination M element data structure to values from another M element data structure. 									However Yosinski teaches initializing the destination M element data structure by setting each element in the destination M element data structure to values from another M element data structure. (Yosinski [42] this setting allows the neural network to benefit from beginning in a region of parameter space supposed by any number of initialization schemes to be well-conditioned such that gradient descent via commonly used optimizers tends to produce a parameter vector .theta.*.sup.(D) for a trained neural network with low loss [47-48] teach the initializing step using another data source [FIG.3] visually shows step through flow chart [51,57] further elaborate on the initialization abilities)											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Oportus's methods and make the addition of Yosinski compression of neural network methods in order to make the system more efficient (Yosinski [0010] The system stores a compressed representation of the neural network comprising the seeds and the trained parameter vector in the subspace. The system may transmit the compressed representation of the neural network to a target system. The compressed representation of the neural network take less storage than a trained parameter vector in the native parameter space. The compressed representation of the neural network is also efficient for purposes of 
Regarding claim 5, Oportus teaches The method of claim 1, wherein identifying the destination M element data structure further includes				Oportus lacks explicitly teaching initializing the destination M element data structure by setting each element in the destination M element data structure to values from a selection of M elements from a group of data structures.					However Yosinski teaches initializing the destination M element data structure by setting each element in the destination M element data structure to values from a selection of M elements from a group of data structures. (Yosinski [42] this setting allows the neural network to benefit from beginning in a region of parameter space supposed by any number of initialization schemes to be well-conditioned such that gradient descent via commonly used optimizers tends to produce a parameter vector .theta.*.sup.(D) for a trained neural network with low loss [47-48] teach the initializing step using another data source [FIG.3] visually shows step through flow chart [51,57] further elaborate on the initialization abilities)					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Oportus's methods and make the addition of Yosinski compression of neural network methods in order to make the 
Regarding claim 16, Oportus teaches The method of claim 13, wherein identifying the at least two destination R element data structures further includes	Oportus lacks explicitly teaching initializing the at least two destination R element data structures by setting each element in the at least two destination R element data structure to values from another R element data structure. 						However Yosinski teaches initializing the at least two destination R element data structures by setting each element in the at least two destination R element data structure to values from another R element data structure. (Yosinski [42] this setting allows the neural network to benefit from beginning in a region of parameter space supposed by any number of initialization schemes to be well-conditioned such that gradient descent via commonly used optimizers tends to produce a parameter 
Regarding claim 17, Oportus teaches the method of claim 13, wherein identifying the at least two destination R element data structures further includes		Oportus lacks explicitly teaching initializing the at least two destination R element data structures by setting each element in the at least two destination R element data structures to values from a selection of R elements from a group of data structures.	initializing the at least two destination R element data structures by setting each element in the at least two destination R element data structures to values from a selection of R elements from a group of data structures. (Yosinski [42] this setting allows the neural network to benefit from beginning in a region of parameter space supposed by any number of initialization schemes to be well-conditioned such that gradient descent via commonly used optimizers tends to produce a parameter vector .theta.*.sup.(D) for a trained neural network with low loss [47-48] teach the initializing step using another data source [FIG.3] visually shows step through flow chart [51,57] further elaborate on the initialization abilities)									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Oportus's methods and make the addition of Yosinski compression of neural network methods in order to make the system more efficient (Yosinski [0010] The system stores a compressed representation of the neural network comprising the seeds and the trained parameter vector in the subspace. The system may transmit the compressed representation of the neural network to a target system. The compressed representation of the neural network take less storage than a trained parameter vector in the native parameter space. The compressed representation of the neural network is also efficient for purposes of transmitting to any target system.[0022]generate compressed representations of neural network that can be stored efficiently as well as transmitted efficiently via computer networks. [0024]  As a result, embodiments improve the efficiency of storage and network bandwidth by a huge amount. Systems that use the compressed neural 
Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (page: 10 & 11): “Accordingly, while Oportus discloses metadata, Oportus only discloses metadata that indicates blocks within a compressed page that can be decompressed individually. Oportus does not teach or suggest metadata specifying locations in which elements of a compressed data structure can be found in the original uncompressed data structure, as applicant claims in Claims 1, 11, 12 and 13, namely: "receiving as input at least a portion of an N element data structure, where each element in the N element data structure holds a value, and where N receiving as input at least a portion of metadata associated with the N element data structure, the metadata specifying for each value in the N element data structure a location where the value originated in the original M element data structure" Furthermore, as noted above, Oportus discloses that the metadata (indicating decompression block boundaries within a compressed page) is only used to determine which of the decompression blocks of the compressed page that a requested code instruction resides and thus which of the Examiner’s response:- The Examiner respectfully disagrees with the applicant. The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification. The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. The current language contains a lot of broad terms without strong surrounding language to further define to those terms. For example "N<M" can be interpreted in many different 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165